DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Upon entry of the amendment filed on 03 September 2021, Claim(s) 20 is/are amended; Claim(s) 39 and 40 are added and Claim(s) 1, 31-34 and 38 are cancelled.  The currently pending claims are Claims 20-30, 35-37, 39 and 40.  
	Applicants’ remarks and amendments have been carefully considered; however, they are not found persuasive and the rejections are maintained.	
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20-30, 35-37, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over ISHINO (US-20120001124-A1).
Claims 20-24 and 28-30: ISHINO discloses an ink composition for an organic electroluminescent device that includes various functional organic materials a first solvent phenoxy toluene (BP 272 0C, viscosity 5 mPa.s), a second solvent dimethyl phthalate (BP 228 0C, viscosity 6 mPa.s) and a third solvent nonanole (BP 216 0C, viscosity 9.3 mPa.s) – (see abs, claims 1 and 9 and ¶121-126). Thus, ISHINO discloses e.g. F8-F6 fluorene and organic compounds – the same type of functional organic material discloses in applicant’s specification - which meet the claimed low MW (¶121, 122 and 169). Further, ISHINO discloses employing functional materials/compounds as recited in JP05163488A and the JP05163488A publication discloses the organic compounds to be non-polymerized and having a molecular weight meeting the claimed limitation – see formulae I – 1 to 27 and L-1 et seq. of the provided document (¶121-122). The ISHINO reference discloses the claimed invention but does not explicitly disclose the claimed solubility range of the organic functional material in the first and second solvent. It is noted that the claimed solubility feature is construed as a result-effective variable, i.e., a variable which achieves a recognized result. Given that the ISHINO reference discloses a similar ink composition with the same fluorene and/or organic functional material and compound, a mixture of a first and second solvents meeting the boiling points and viscosity requirements and a motivation to include the ink to fabricate the same organic electroluminescent device via the same deposition technique, it would have been obvious to one of ordinary skill in the art at the time of the invention to select and optimize the components and experimental conditions to arrive at the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05. 
	Claim 25: ISHINO discloses the claimed amount since the ink is composed of a functional material at a loading of at most 4 wt % and the solvent is present for the remaining amount.
	Claims 26 and 27: Regarding the claimed Hansen properties, the same properties would be exhibited since such properties are inherent to the components.

	Claims 39 and 40: ISHINO discloses organic compounds that are not polymer (¶121 and 122).  In particular, ISHINO discloses employing functional material/compound as recited in JP05163488A and the JP05163488A publication shows the compounds to be non-polymerized and having a molecular weight meeting the claimed limitation.

Response to Arguments
Applicant's arguments filed 03 September 2021 have been fully considered but they are not persuasive.
Applicant argues that the functional material and compound of ISHINO are directed to polymerized and/or high MW components and the difference in the effectiveness of the ink (pg 5 and 6).  
The examiner respectfully disagrees and notes that ISHINO discloses an ink composition and is motivated to optimize the deposition of the ink (¶110-112).  Further, ISHINO discloses the functional material such as F8-F6 and various organic compounds that are not polymers and ISHINO does not require a high MW (¶121 and 122).  In particular, ISHINO discloses employing functional materials/compounds as discloses in JP05163488A and the JP05163488A publication discloses non-polymerized compounds and various organic materials/compounds having a molecular weight meeting the claimed limitation – see formulae I – 1 to 27 and L-1 et seq. of the provided document. Therefore, it would have obvious to a skilled artisan to select the claimed organic components/compounds to arrive at the claimed invention with intend of optimization the dispersion and deposition of the ink.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRI V NGUYEN/Primary Examiner, Art Unit 1764